Case 0:20-cv-61113-WPD Document 94 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO. 20-61113-CIV-DIMITROULEAS
  CODY BARNETT, et al,

           Plaintiffs,
  vs.

  GREGORY TONY,

       Defendant.
  ___________________________________/

        ORDER ON REQUEST TO PRESENT ORAL ARGUMENT ON OBJECTION AT
                    CLASS SETTLEMENT FAIRNESS HEARING

           THIS CAUSE is before the Court on the Class Member Darrell L. Grace’s Objection to

  the Class Settlement (the “Objection”) and request to present oral argument on his objection at

  the May 10, 2021 fairness hearing in this matter [DE 86] (the “Request”) The Court has carefully

  considered the Motions and is otherwise fully advised in the premises.

           In his Objection and Request Class Member Grace did not articulate a reason why he

  would need to present his objection orally in open court in addition to its written form. The Court

  will deny Class Member Grace’s request to appear at the May 10, 2021 fairness hearing but will

  consider his written objection and other timely objections the Court has received at the May 10,

  2021 fairness hearing.

           It is hereby ORDERED and ADJUDGED that the Request to appear, contained within

  the Objection [DE 86], is DENIED.

           The Clerk is DIRECTED to mail a copy of this Order to the class member at the address

  below.
Case 0:20-cv-61113-WPD Document 94 Entered on FLSD Docket 04/28/2021 Page 2 of 2




         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 27th day of April, 2021.




  Copies furnished to:
  All Counsel of Record

  Darrell L. Grace, #131701106
  Broward County Main Jail
  P.O. Box 9356
  Fort Lauderdale, Florida 33310
